Title: From Thomas Jefferson to David Gelston, 5 May 1805
From: Jefferson, Thomas
To: Gelston, David


                  
                     Dear Sir
                     
                     Washington May 5. 1805.
                  
                  I troubled you yesterday with a letter for mr Appleton to be sent by the John Adams, but if she be gone, to be returned to me. I take the liberty now of asking the same favor as to those inclosed addressed to Messrs. Cathalan, Higgins & Woodhouse and salute you with friendly respects.
                  
                     Th:Jefferson 
                     
                  
               